Exhibit 10.1


VOTING AGREEMENT
This VOTING AGREEMENT, dated as of July 23, 2018 (this “Agreement”), by and
between VERITEX HOLDINGS, INC. (“Veritex”), a Texas corporation, and the
undersigned shareholder (the “Shareholder”) of GREEN BANCORP, INC. (“Green”), a
Texas corporation.
W I T N E S S E T H:
WHEREAS, concurrently with the execution of this Agreement, Veritex, MUSTMS,
INC., a Texas corporation (“Merger Sub”), and Green are entering into an
Agreement and Plan of Reorganization, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which, among other things, (i) Merger Sub will merge
with and into Green (the “Merger”), with Green as the surviving corporation in
the Merger and a wholly owned Subsidiary of Veritex and (ii) immediately
thereafter, Green, as the surviving corporation in the Merger, shall merge with
and into Veritex (the “Second Merger” and, together with the Merger, the “Holdco
Mergers”), with Veritex as the surviving corporation;
WHEREAS, immediately following the Holdco Mergers, GREEN BANK, N.A., a national
banking association and wholly owned subsidiary of Green (“Green Bank”), shall
merge with and into VERITEX COMMUNITY BANK, a Texas state-chartered bank and
wholly owned subsidiary of Veritex (“Veritex Bank”), with Veritex Bank as the
surviving bank (the “Bank Merger” and, together with the Holdco Mergers, the
“Merger Transactions”);
WHEREAS, as of the date hereof, the Shareholder has Beneficial Ownership of
those shares of common stock, $0.01 par value per share of Green (“Green Common
Stock”), specified on Schedule 1 attached hereto, which, by virtue of the
Merger, will be converted into the right to receive shares of Veritex Common
Stock based on the Exchange Ratio (as such terms are defined in the Merger
Agreement), and therefore the Merger Transactions are expected to be of
substantial benefit to the Shareholder;
WHEREAS, receiving the Green Shareholder Approval is a condition to the
consummation of the transactions contemplated by the Merger Agreement;    
WHEREAS, as a material inducement to Veritex entering into the Merger Agreement,
Veritex has required that the Shareholder agree, and the Shareholder has agreed,
to enter into this Agreement and abide by the covenants and obligations set
forth herein; and
WHEREAS, other directors of Green and greater than 5% shareholders of Green, as
a material inducement to Veritex entering into the Merger Agreement, will enter
into and abide by the covenants and obligations set forth in substantially
similar voting agreements between such Person and Veritex.
NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
ARTICLE I
GENERAL


1.1.    Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.


1

--------------------------------------------------------------------------------




“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.
“Beneficial Ownership” by a Person of any securities means ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power, which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power, which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided, that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that such Person has, at any time during the term of this Agreement, the right
to acquire pursuant to any agreement, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing). The terms “Beneficially Own”
and “Beneficially Owned” shall have a correlative meaning.
“Chosen Courts” has the meaning set forth in Section 5.8(b) hereof.
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or any
other means.
“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.
“Covered Shares” means, with respect to the Shareholder, the Shareholder’s
Existing Shares, together with any shares of Green Common Stock or other capital
stock of Green and any securities convertible into or exercisable or
exchangeable for shares of Green Common Stock or other capital stock of Green,
in each case that the Shareholder acquires Beneficial Ownership of on or after
the date hereof. For the avoidance of doubt, Covered Shares do not include any
shares owned by any officer, director, employee, or investor in Shareholder or
its Affiliates.
“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.
“Existing Shares” means, with respect to the Shareholder, all shares of Green
Common Stock Beneficially Owned by the Shareholder, as of the date hereof, as
specified on Schedule 1 attached hereto.


2

--------------------------------------------------------------------------------




“Investor Agreement” means (i) the Director Nomination Agreement, dated as of
July 28, 2014, by and among Green and the entities listed on Schedule A thereto
and (ii) the Registration Rights Agreement, dated as of June 30, 2010, by and
among Green and the investors party thereto.
“Permitted Transfer” means a Transfer (i) as the result of the death of the
Shareholder by the Shareholder to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Shareholder, (ii)
Transfers to Affiliates (including trusts) and family members in connection with
estate and tax planning purposes, or (iii) Transfers to any other shareholder of
Green who has executed a copy of this Agreement on the date hereof or a separate
agreement with Veritex with terms substantially similar to those contained
herein; provided, that, in the case of the foregoing subclauses (i) and (ii),
prior to the effectiveness of such Transfer, such transferee (a “Permitted
Transferee”) executes and delivers to Veritex an agreement that is identical to
this Agreement, a joinder hereto or such other written agreement, in form and
substance reasonably acceptable to Veritex, to assume all of Shareholder’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by the terms of this Agreement, with respect to the Covered
Shares subject to such Transfer, to the same extent as the Shareholder is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Shareholder shall have made
hereunder.
“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
Representative capacity.
“Representatives” means, with respect to any Person, any officer, director,
employee, investment banker, financial or other advisor, attorney, accountant,
consultant, or other representative or agent of or engaged or retained by such
Person, acting in such capacity.
“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.
ARTICLE II
COVENANTS OF SHAREHOLDER


2.1.    Agreement to Vote. The Shareholder hereby irrevocably and
unconditionally agrees that until the Expiration Time, at a special meeting of
the shareholders of Green or at any other meeting of the shareholders of Green,
however called, including any adjournment or postponement thereof, the
Shareholder shall, in each case to the fullest extent that such matters are
submitted for the vote of the Shareholder and that the Covered Shares are
entitled to vote thereon:
(a)    appear at each such meeting or otherwise cause the Covered Shares as to
which the Shareholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and


3

--------------------------------------------------------------------------------




(b)    vote (or cause to be voted), in person or by proxy, all of the Covered
Shares as to which the Shareholder controls the right to vote:
(i)
in favor of the adoption and approval of the Merger Agreement and the
consummation of the transactions contemplated thereby, including the Merger
Transactions, and any actions required in furtherance thereof;

(ii)
against any action or agreement that would reasonably be expected to result in a
breach of any covenant, representation or warranty or any other obligation of
Green under the Merger Agreement;

(iii)
against any Acquisition Proposal; and

(iv)
against any agreement, amendment of any agreement or organizational document or
any other action or proposal that is intended or would reasonably be expected to
prevent, impede, interfere with, delay or postpone the Merger Transactions or
the other transactions contemplated by the Merger Agreement or the performance
by Green of its obligations under the Merger Agreement;

provided, that if there has been an amendment, waiver or modification to the
Merger Agreement in effect on the date hereof that (x) reduces or has the effect
of reducing the Exchange Ratio (other than any adjustment to the Exchange Ratio
expressly provided for in the Merger Agreement), (y) changes the form of all or
any portion of the consideration deliverable to Green shareholders contemplated
by the Merger Agreement and/or (z) imposes any material condition to the receipt
of Merger Consideration (any such amendment or modification, a “Material Merger
Agreement Change”), this Section 2.1 shall be inapplicable.
2.2.    No Inconsistent Agreements. The Shareholder hereby covenants and agrees
that, except for this Agreement, until the Expiration Time, the Shareholder (a)
shall not enter into any voting agreement or voting trust with respect to the
Covered Shares, (b) shall not grant a proxy, consent or power of attorney with
respect to the Covered Shares, (c) will not commit any act, except for Permitted
Transfers, that would reasonably be expected to restrict or affect the
Shareholder’s power, authority and right to vote any of the Covered Shares then
held of record or Beneficially Owned by the Shareholder or otherwise reasonably
be expected to prevent or materially delay the Shareholder from performing any
of his, her or its obligations under this Agreement, and (d) shall not knowingly
take any action that would reasonably be expected to make any representation or
warranty of the Shareholder contained herein untrue or incorrect or have the
effect of preventing or, in any material respect, delaying, impeding interfering
with, disabling or adversely affecting, the Shareholder from performing any of
his, her or its obligations under this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1.    Representations and Warranties of the Shareholder. The Shareholder
hereby represents and warrants to Veritex as follows:
(a)    Organization; Authorization; Validity of Agreement; Necessary Action. If
the Shareholder is not an individual, the Shareholder is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite capacity, power and authority to enter into and
perform his, her or its obligations under this Agreement, except where the
failure would not reasonably be expected to have a material adverse effect on
Shareholder’s ability to consummate the


4

--------------------------------------------------------------------------------




transactions contemplated herein. The Shareholder has the requisite capacity and
authority to execute and deliver this Agreement, to perform his, her or its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Shareholder and,
assuming this Agreement constitutes a valid and binding obligation of Veritex,
constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
(b)    Ownership. Except for restrictions in favor of Veritex pursuant to this
Agreement, and except for such transfer restrictions of general applicability as
may be provided under the Securities Act and the “blue sky” laws of the various
States of the United States, the Existing Shares are, and all of the Covered
Shares owned by the Shareholder from the date hereof through the Expiration Time
will be, Beneficially Owned and owned of record by the Shareholder except to the
extent such Covered Shares are Transferred after the date hereof pursuant to a
Permitted Transfer. The Shareholder has good and marketable title to the
Existing Shares, free and clear of any Encumbrances other than those imposed by
applicable Securities Laws. As of the date hereof, the Existing Shares
constitute all of the shares of Green Common Stock Beneficially Owned or owned
of record by the Shareholder. The Shareholder has and will have at all times
through the Expiration Time sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition, sole power to
issue instructions with respect to the matters set forth in ARTICLE II hereof,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of the Covered Shares. The Shareholder has
possession of an outstanding certificate or outstanding certificates
representing all of the Existing Shares (other than Existing Shares held at the
Depository Trust Company and/or in book-entry form) and such certificate or
certificates does or do not contain any legend or restriction inconsistent with
the terms of this Agreement, the Merger Agreement or the transactions
contemplated hereby and thereby. The Shareholder will have possession of an
outstanding certificate or outstanding certificates representing all of the
Covered Shares (other than (x) Covered Shares held at the Depository Trust
Company and/or in book-entry form and (y) Existing Shares, which are addressed
by the immediately preceding sentence) and such certificate or certificates will
not contain any legend or restriction inconsistent with the terms of this
Agreement, the Merger Agreement or the transactions contemplated hereby and
thereby.
(c)    No Violation. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his, her or its
obligations under this Agreement will not, (i) conflict with or violate any Law
or Order applicable to the Shareholder or by which any of his, her or its Assets
is bound and, in the event that the Shareholder is a corporation, partnership,
trust or other entity, any charter, bylaw or other organizational document of
the Shareholder, or (ii) conflict with, result in any breach of or constitute a
Default, or result in the creation of any Encumbrance on the Assets of the
Shareholder pursuant to, any Contract to which the Shareholder is a party or by
which the Shareholder or any of his, her or its Assets is bound, except for any
of the foregoing as would not reasonably be expected, either individually or in
the aggregate, to materially impair the ability of the Shareholder to perform
his, her or its obligations under this Agreement or to consummate the
transactions contemplated hereby on a timely basis.
(d)    Consents and Approvals. The execution and delivery of this Agreement by
the Shareholder does not, and the performance by the Shareholder of its
obligations under this Agreement and the consummation by it of the transactions
contemplated hereby will not, require the Shareholder to obtain any Consent.


5

--------------------------------------------------------------------------------




(e)    Legal Proceedings. As of the date hereof, there is no Litigation pending
or, to the knowledge of the Shareholder, threatened against or affecting the
Shareholder or any of his, her or its Affiliates that would reasonably be
expected to prevent or materially impair the ability of the Shareholder to
perform his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.
(f)    Reliance by Veritex. The Shareholder understands and acknowledges that
Veritex is entering into the Merger Agreement in reliance upon the Shareholder’s
execution and delivery of this Agreement and the representations and warranties
of Shareholder contained herein.
3.2.    Representations and Warranties of Veritex. Veritex hereby represents and
warrants to the Shareholder as follows:
(a)    Organization; Authorization; Validity of Agreement; Necessary Action.
Veritex is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its formation and has all requisite capacity, power
and authority to enter into and perform its obligations under this Agreement,
except where the failure would not reasonably be expected to have a material
adverse effect on Veritex’s ability to consummate the transactions contemplated
herein. Veritex has the requisite capacity and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Veritex and, assuming this Agreement constitutes a valid and
binding obligation of the Shareholder, constitutes a legal, valid and binding
obligation of Veritex, enforceable against Veritex in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
(b)    No Violation. The execution and delivery of this Agreement by Veritex
does not, and the performance by Veritex of its obligation under this Agreement
will not, (i) conflict with or violate any Law or Order applicable to Veritex or
by which any of Veritex’s Assets is bound and, any charter, bylaw or other
organizational document of Veritex, or (ii) conflict with, result in any breach
of or constitute a Default, or result in the creation of any Encumbrance on the
Assets of Veritex pursuant to, any Contract to which Veritex is a party or by
which Veritex or any of its Assets is bound, except for any of the foregoing as
would not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of Veritex to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby on a timely
basis.
ARTICLE IV
OTHER COVENANTS


4.1.    Prohibition on Transfers, Other Actions.
(a)    From the date hereof until the Expiration Time, the Shareholder hereby
agrees not to (i) Transfer any of the Covered Shares, Beneficial Ownership
thereof or any other interest specifically therein unless such Transfer is a
Permitted Transfer; (ii) enter into any Contract with any Person, or take any
other action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, the Shareholder’s representations, warranties,
covenants and obligations under this Agreement; (iii) except as otherwise
permitted by this Agreement or by order of a court of competent jurisdiction,
take any action that would restrict or otherwise adversely affect the
Shareholder’s legal power, authority and right to vote all of the Covered Shares
then Beneficially Owned by him, her or it or otherwise comply with and perform
his or


6

--------------------------------------------------------------------------------




her covenants and obligations under this Agreement; or (iv) publicly announce
any intention to do any of the foregoing. Any Transfer in violation of this
provision shall be void. The Shareholder further agrees to authorize and request
Green to notify Green’s transfer agent that there is a stop transfer order with
respect to all Covered Shares until the Expiration Time and that this Agreement
places limits on the Transfer of the Covered Shares until the Expiration Time.
(b)    The Shareholder hereby agrees to notify Veritex and Green as promptly as
practicable (and in any event within three Business Days after receipt) in
writing of (i) the number of any additional shares of Green Common Stock or
other securities of Green of which the Shareholder acquires Beneficial Ownership
on or after the date hereof and (ii) any proposed Permitted Transfers of the
Covered Shares, Beneficial Ownership thereof or other interest specifically
therein.
(c)    In the event of a stock split, stock dividend or distribution, or any
change in the Green Common Stock by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, exchange of shares or the like,
the terms “Existing Shares” and “Covered Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of such shares may be changed
or exchanged or which are received in such transaction.
4.2.    Acquisition Proposals. The Shareholder shall not (a) support (or
publicly request that anyone else should support) any Acquisition Proposal that
may be made, or ask the board of directors of Green to consider, support or seek
any Acquisition Proposal or otherwise take any action designed to make any
Acquisition Proposal more likely or (b) meet or otherwise communicate with any
Person that makes or is considering making an Acquisition Proposal or any
Representative of such Person after becoming aware that the Person has made or
is considering making an Acquisition Proposal. The Shareholder shall promptly
advise Green of each contact the Shareholder or any of the Shareholder’s
Representatives may receive from any Person relating to any Acquisition Proposal
or otherwise indicating that any Person may wish to participate or engage in any
transaction arising out of any Acquisition Proposal and will provide Green with
all information Veritex reasonably requests that is available to the Shareholder
regarding any such Acquisition Proposal or possible Acquisition Proposal. The
Shareholder shall not (a) invite, solicit or seek any Acquisition Proposal or
(b) make any claim or join in any litigation alleging that the board of
directors of Green is required to consider, endorse or support any Acquisition
Proposal or to invite, solicit or seek any Acquisition Proposal. The Shareholder
shall not take any other action that is reasonably likely to prevent the Merger
Transactions or to impair Veritex’s ability to exercise any of the rights
granted by the Merger Agreement. The restrictions and obligations set forth in
this Section 4.2 shall not apply to any member of the board of directors of
Green affiliated with the Shareholder acting in his or her capacity as a member
of the board of directors of Green (including voting on any matter as a member
of the board of directors of Green).
4.3.    Termination of Investor Agreements. Shareholder hereby agrees that it
shall terminate, effective as of the Effective Time, each Investor Agreement
between Shareholder and Green; provided, that any indemnification obligations
arising under such Investor Agreement prior to the Effective Time shall survive
such termination in accordance with their terms.
4.4.    Further Assurances. From time to time, at the request of Veritex or
Green and without further consideration, the Shareholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary to effect the actions and consummate the transactions
contemplated by this Agreement. Without limiting the foregoing, the Shareholder
hereby authorizes Green to publish and disclose in any announcement or
disclosure related to the Merger Agreement, including the Joint
Proxy/Prospectus, the Shareholder’s identity and ownership of the Covered Shares
and the nature of the


7

--------------------------------------------------------------------------------




Shareholder’s obligations under this Agreement, subject to the prior written
approval by Shareholder of such disclosure, which approval shall not be
unreasonably withheld, conditioned or delayed.
ARTICLE V
MISCELLANEOUS


5.1.    Termination. This Agreement shall terminate (the “Expiration Time”) upon
the earlier to occur of (a) the favorable vote of the Green shareholders with
respect to the approval of the Merger Agreement, (b) the Effective Time, (c) the
date of termination of the Merger Agreement in accordance with its terms, and
(d) any Material Merger Agreement Change; provided, that the provisions of
ARTICLE V shall survive any termination of this Agreement. Nothing in this
Section 5.1 and no termination of this Agreement shall relieve or otherwise
limit either party of liability for fraud, or willful or intentional breach of
this Agreement.
5.2.    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Veritex any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Shareholder, and Veritex shall not have any authority to
direct the Shareholder in the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.
5.3.    Expenses. All expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses.
5.4.    Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission (followed by overnight courier), by registered or
certified mail (return receipt requested and first-class postage prepaid), or by
courier or overnight carrier (with proof of service), or by email (with receipt
confirmed) to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered as of the date so delivered:
Veritex:
Veritex Holdings, Inc.
    8214 Westchester Drive, Suite 400
    Dallas, Texas 75225
    Facsimile Number: (972) 349-6155
    Attention: C. Malcolm Holland, III
    Email: mholland@veritexbank.com



Copy to Counsel:
Covington & Burling LLP
    One CityCenter
    850 Tenth Street NW
    Washington, DC 20001
    Facsimile Number: (202) 778-5986
    Attention: Frank M. Conner III
    Email: rconner@cov.com;
    Attention: Michael P. Reed
    Email: mreed@cov.com
    Attention: Christopher J. DeCresce
    Email: cdecresce@cov.com



8

--------------------------------------------------------------------------------




Shareholder:
To those persons indicated on     Schedule 1.



5.5.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against either party, whether under any
rule of construction or otherwise. No party to this Agreement shall be
considered the draftsman. The parties acknowledge and agree that this Agreement
has been reviewed, negotiated, and accepted by both parties and their attorneys
and, unless otherwise defined herein, the words used shall be construed and
interpreted according to their ordinary meaning so as fairly to accomplish the
purposes and intentions of both parties hereto. Section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement. Whenever the context may
require, any pronoun used herein shall include the corresponding masculine,
feminine or neuter forms. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
5.6.    Counterparts; Delivery by Facsimile or Electronic Transmission. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments or waivers hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
by e-mail delivery of a “.pdf” format data file, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment or waiver hereto or any agreement or instrument entered into in
connection with this Agreement or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.
5.7.    Entire Agreement. This Agreement and, to the extent referenced herein,
the Merger Agreement, together with the several agreements and other documents
and instruments referred to herein or therein or annexed hereto or thereto,
constitute the entire agreement between the parties hereto with respect to the
transactions contemplated hereunder and thereunder and supersedes all prior
arrangements or understandings with respect thereto, written or oral.
5.8.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
(a)    The parties agree that this Agreement shall be governed by and construed
in all respects in accordance with the Laws of the State of Texas without regard
to any conflict of Laws or choice of Law principles that might otherwise refer
construction or interpretation of this Agreement to the substantive Law of
another jurisdiction.
(b)    Each party agrees that it will bring any action or proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in any federal or state court of competent
jurisdiction located in the State of Texas (the “Chosen Courts”), and, solely in
connection with claims arising under this Agreement or the transactions that are
the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of


9

--------------------------------------------------------------------------------




process upon such party in any such action or proceeding will be effective if
notice is given in accordance with Section 5.4.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.8.
5.9.    Amendment. To the extent permitted by Law, this Agreement may be amended
by a subsequent writing signed by Veritex and the Shareholder. If Section 2.1 of
this Agreement is in conflict with any applicable banking Law, the number of
Covered Shares subject to Section 2.1 shall automatically be reduced to the
minimum extent necessary to avoid such conflict. Such reduction shall be made
pro rata among the Shareholder and any other shareholders of Green who have
executed a voting agreement on the date hereof with substantially similar
provisions based on the relative share of Covered Shares Beneficially Owned by
such shareholders.
5.10.    Enforcement of Agreement; Remedies Cumulative. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement was not performed in accordance with its specific terms or was
otherwise breached and that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement. It is accordingly agreed
that the parties shall be entitled, without the requirement of posting bond, to
seek an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity. All rights, powers and
remedies provided under this Agreement or otherwise available in respect hereof
at Law or in equity shall be cumulative and not alternative, and the exercise or
beginning of the exercise of any thereof by any party shall not preclude the
simultaneous or later exercise of any other such rights, powers or remedies by
such party.
5.11.    Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
5.12.    Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other party. Any purported assignment in


10

--------------------------------------------------------------------------------




contravention hereof shall be null and void. Subject to the preceding sentences,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.
5.13.    Third Party Beneficiaries. Nothing in this Agreement expressed or
implied, is intended to confer upon any Person, other than the parties or their
respective successors, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement. The representations and warranties in this
Agreement are the product of negotiations between the parties hereto and are for
the sole benefit of the parties. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto in accordance herewith
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
between the parties hereto of risks associated with particular matters
regardless of the knowledge of any of the parties hereto. Consequently, Persons
other than the parties may not rely upon the representations and warranties in
this Agreement as characterizations of actual facts or circumstances as of the
date of this Agreement or as of any other date. Notwithstanding any other
provision hereof to the contrary, no consent, approval or agreement of any third
party beneficiary will be required to amend, modify to waive any provision of
this Agreement.
5.14.    No Partnership, Agency or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.
5.15.    No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto (including, for the avoidance of doubt, any Permitted Transferees) and no
former, current or future equity holders, controlling persons, directors,
officers, employees, agents or affiliates of any party hereto or any former,
current or future shareholder, controlling person, director, officer, employee,
general or limited partner, member, manager, agent or Affiliate (other than the
Shareholder) of any of the foregoing (each, unless a Permitted Transferee, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether in tort,
contract, or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other party hereto, in no event shall either party or any of
its Affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party. For the avoidance of doubt, nothing in this Section 5.15
shall be deemed to limit, restrict or otherwise affect in any way any rights or
remedies available under the Merger Agreement.
5.16.    Shareholder Capacity. The Shareholder is signing this Agreement solely
in his, her or its capacity as a holder of Green Common Stock. Notwithstanding
anything herein to the contrary, the Shareholder shall not be prohibited,
prevented or precluded from taking (or not taking) any action in the
Shareholder’s capacity as an officer and/or director of Green to the extent
permitted by the Merger Agreement or as required by Law.
[Remainder of this page intentionally left blank]








11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.
VERITEX HOLDINGS, INC.




By: __________________________
Name:
Title:




SHAREHOLDER




______________________________
Name:










[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------






Schedule 1
INFORMATION


Name
 
Existing Shares
 
 
 
______________________________
 
_______________________________







Address for notice:


Name:    ________________________


Street:     ________________________


________________________


City, State:    ________________________


ZIP Code:    ________________________


Telephone:    ________________________


Fax:    ________________________


Email:    ________________________







